Citation Nr: 1757444	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 23, 2010, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to January 30, 2014, to include an earlier effective date.


REPRESENTATION

Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 22, 1969, to October 24, 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, , that, pursuant to the Board's December 2013 decision, granted service connection for PTSD; and subsequently assigned a 70 percent rating, effective September 23, 2010, the date of the original claim for service connection. By way of November 2014 correspondence, the Veteran disagreed only with 70 percent rating assigned. A December 2014 rating decision continued the 70 percent rating for PTSD and denied TDIU. The RO issued a statement of the case (SOC) with regards to the Veteran's PTSD rating in June 2015, and the Veteran filed a substantive appeal the same month. By rating action dated in June 2015, a TDIU was assigned from January 30, 2014.

Because the 70 percent rating is not the highest rating for PTSD; and a TDIU was not made effective from the date service connection for PTSD was awarded (i.e., September 23, 2010), the issues remain on appeal to the Board. See Fenderson v. West, 12 Vet. App. 119, 126   (1999); see also AB v. Brown, 6 Vet. App. 35   (1993).

The Veteran's representative motioned to have an earlier docket number for the case. In November 2016, the Board notified the representative that the original docket number would be assigned for the Veteran's case.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).

In December 2016, the Board denied an initial rating in excess of 70 percent for PTSD and granted entitlement to a TDIU for entire period under consideration, that is, effective from September 23, 2010.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision and remanded the matters for action consistent with the terms of the JMR. 


FINDINGS OF FACT

1.  From September 23, 2010, PTSD has not resulted in manifestations that more nearly approximate total occupational and social impairment.

2.  In July 2016, the Veteran, by way of his attorney, submitted a freestanding claim challenging the effective date assigned for the grant of service connection for PTSD.

3.  From September 23, 2010, but no earlier, the competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran is entitled to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for the entire rating period for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (Code) 9411 (2017).

2.  The Veteran's July 2016 challenge to the September 2010 effective date for the award of service connection for PTSD, was not timely filed and must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an effective date of September 23, 2010, but no earlier, for the award of entitlement to a TDIU, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's PTSD is rated as 70 percent under 38 C.F.R. § 4.130, Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The provisions of this final rule, however, do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in March 2013, the previous versions of the regulations including references to DSM-IV apply. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms; however, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for service connection.

In September 2010, the Veteran submitted a claim for PTSD.  As discussed, the Board found in its December 2013 decision that service connection was warranted for PTSD.  Pursuant to such finding, a January 2014 rating decision issued by the RO assigned a 70 percent rating, effective from the September 23, 2010 date of claim.  The Veteran has disagreed with the initial rating assigned.

During a September 2011 VA mental health management session, the Veteran reported feelings of depression.  He also reported that he had no family or friends and feels isolated.  He reports that he has difficulty forming relationships and trusting others.  He reported hypervigilance.  Mental status examination revealed the Veteran was appropriately groomed for the weather.  He was oriented in all spheres.  His judgment and insight were intact.  He had adequate eye contact.  His speech was clear; however it was loud and emotional.  He denied delusions, current suicidal or homicidal ideation, intent, or plan.  He denied perceptual disturbance. His mood was depressed and affect somewhat constricted.  The thought process was logical, but at times was circumstantial, and he was noted to go into lengthy details about things.  The Veteran's behavior was cooperative.  PTSD was diagnosed and the Veteran was assigned a GAF score of 55.

During an August 2013 VA mental health management session, the Veteran reported anxiety and difficulty sleeping.  He also noted that he experiences frequent nightmares, flashbacks, intrusive thoughts, a hyperstartle response, and hypervigilance.  He denied current suicidal and/or homicidal ideation, intent, or plan.  Mental status examination revealed the Veteran was oriented in all spheres.  His insight and judgment were fair during the interview.  He was appropriately dressed and groomed.  He displayed adequate eye contact.  His speech was clear without evidence of overproductive or pressure.  The Veteran denied perceptual disturbance.  His mood was anxious.  His affect was full, however emotional.  The Veteran's thought process was logical and devoid of formal thought disorder.  His behavior was cooperative.

During the September 2013 VA examination, the Veteran reiterated his complaints.  The examiner diagnosed several disorders to include PTSD, Depressive Disorder NOS and Personality Disorder NOS.  The examiner was able to separate out the symptoms contributing to the Veteran's PTSD but could not separate what portion of the occupational and social impairment is attributable to each disorder.  The examiner stated the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The symptoms noted were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and adapting to stressful circumstances, including work or a work-like setting and inability to establish and maintain effective relationships.

The June 2014 VA examination results were essentially unchanged. In addition, the examiner was asked how PTSD affected the Veteran's employment.  The examiner opined that the Veteran's PTSD was not severe enough to render him unable to secure and maintain substantially gainful employment. 

An additional opinion was obtained in October 2014 that asked how the Veteran's PTSD specifically affected his employment to include sedentary employment.  The examiner reviewed all evidence of record and stated the Veteran's PTSD symptoms would impair his occupational functioning to some degree.  She indicated that the Veteran's anxiety and discomfort in crowds would impair his ability to work in a crowded or busy setting.  The examiner noted that the Veteran's easy irritability and anger would impair his ability to maintain appropriate interpersonal relationships in a work setting and would decrease the likelihood of success in a job which requires frequent interaction with others.  The examiner also noted that the Veteran's difficulty dealing with stressful situations would impair his ability to function in a high stress or high demand work setting.  The examiner stated however, these symptoms would not completely preclude work.  Based only on his psychological symptoms, the Veteran would likely be able to maintain employment in a low stress, low demand work setting, in a position which does not require much interaction with other people.  The examiner reported the Veteran has worked successfully in the past since the development of his mental health conditions.  She noted that the Veteran worked successfully as a truck driver for a number of years and left not due to his mental health symptoms but due to his back pain.  It was noted that the Veteran has received social security disability for his non service-connected back condition only.  The Veteran was noted to have worked successfully part time for a dental practice and left again not due to mental health symptoms but because he did not want to threaten his rent subsidy by having too large an income.

During a January 2015 VA mental health management session, the Veteran reported a depressed mood.  He indicated that his sleep is interrupted, as he wakes up every 2 hours.  The Veteran endorsed nightmares, flashbacks, startled response, hypervigilance, avoidance of crowds and public places, emotional numbness, irritability, and difficulty getting close to people for fear of abandonment.  He denied current suicidal and/or homicidal ideation, intent, or plan.  The Veteran also denied perceptual disturbance and delusions.  The Veteran indicated that his girlfriend was not talking to him because she wanted to go out more, while he does not want to leave the house.  The Veteran indicated that he spends most of his day in his house on his bed.  Mental status examination revealed the Veteran was oriented in all spheres.  His insight and judgment were fair.  He was appropriately dressed and groomed.  His speech was clear and goal directed, without evidence of overproductive and pressured.  The Veteran's affect was full to constricted.  His thought process was logical and devoid of formal thought disorder.  His behavior was cooperative.

During a March 2015 VA examination, the examiner noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms reported were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships and suicidal ideation.

In an April 2015 private psychiatric evaluation report, A.I., MD, indicated that the Veteran's PTSD aggravates his non service-connected back condition and thus the Veteran was not capable of substantially gainful employment due to service-connected PTSD.

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  At no time has the Veteran reported and the record fails to show auditory hallucinations, gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

No VA examiner found total occupational and social impairment, and although private provider Dr. A.I. suggested that the Veteran was unable to sustain suitable gainful employment and that he was 100 percent disabled, he did not address the social component of the rating schedule sufficient to support a total schedular rating.  Although he had few social interactions, the Veteran was able to leave the house to get coffee every morning, shop for his groceries, and recently had been in a long term relationship.

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that the one noted GAF score assigned during the relevant period does not provide a basis for assigning a higher rating.  The Veteran's GAF score on September 2011 VA examination was 55.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As noted, a GAF score of 55 was assigned during the September 2011 VA examination.  Indeed this GAF score indicates only moderate symptomatology.  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for an initial rating in excess of 70 percent for the PTSD disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Earlier Effective Date

The JMR set forth that the Court should vacate and remand the Board's December 2016 decisoin for failure to address the Veteran's July 2016 challenge of the effective date of his entitlement to service connection for PTSD and TDIU based on Stewart v. Brown 10 Vet.App.15 (1997).  The Board points out that a claim for an earlier effective date for the grant of service connection for PTSD or for the grant of a TDIU was never adjudicated by the AOJ, and therefore, was never perfected for appeal to the Board.  However, the Court Order granting a JMR confers a right to compliance with the remand orders.  Therefore, the decision has been made in accordance with the parties' JMR for the reasons discussed below.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2017).

The Veteran, through his representative, contends that an earlier effective date is warranted for the grant of service connection for PTSD.  He asserts that the appropriate effective date should be November 24, 2000, the date of receipt of his original claim for nonservice-connected pension benefits.  The Veteran's attorney has cited the case of Stewart v. Brown, 10 Vet. App. 15 (1997) in support of this assertion.

The Veteran's claim for service connection was granted in a January 2014 rating decision.  In the January 2014 rating decision, the RO assigned a 70 percent disability rating for PTSD. The Veteran specifically disputed only the assigned disability rating in his November 2014 notice of disagreement (NOD).  He did not dispute the effective date assigned.  In June 2015, the RO issued a statement of the case (SOC) to which the Veteran filed a formal appeal that same month, again specifically appealing the RO's failure to grant a higher evaluation for his PTSD, but not appealing the RO's decision with regard to the effective date assigned; thus the effective date of the service connection award is final.  In July 2016, more than 2 years after the rating decision that granted service connection for PTSD, the Veteran expressed his disagreement with the effective date assigned, and as such, he submitted a freestanding claim.  The January 2014 rating decision is final with respect to the assigned effective date for the award of service connection, and the Veteran's July 2016 claim for an effective date earlier than September 23, 2010 is therefore considered a freestanding claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 300  (2006).

However, the Board observes that there is no such thing as a freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Because the Veteran did not file a timely formal appeal with the effective date assigned for the grant of service connection for his PTSD, the effective date assigned by the January 2014 rating decision for the grant of service connection for his PTSD is final.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  Previous determinations that are final and binding, including decisions regarding service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  In this case, the record is completely devoid of any assertion of CUE.  Thus, the Veteran is precluded from filing an earlier effective date claim, other than on the basis of CUE.  Accordingly, the Veteran's claim for an earlier effective date for the grant of service connection for PTSD is dismissed.
III.  TDIU

The Veteran also contends that he is entitled to an earlier effective date for his grant of a TDIU.  The Veteran was granted entitlement to a TDIU effective from January 30, 2014, in a June 2015 rating decision.  The Veteran contends that his grant of a TDIU should be effective from November 24, 2000, the date of receipt of his original claim for nonservice-connected pension benefits.  The Veteran's attorney has cited the case of Stewart v. Brown, 10 Vet. App. 15 (1997) in support of this assertion. 

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A.
§ 5110 (a), (b)(2) (West 2014); 38 C.F.R. § 3.400 (2016); Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, determining an appropriate effective date for a TDIU under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for a TDIU was received and, if possible, (2) when the criteria for a TDIU were met.  38 C.F.R. §§ 3.155, 3.400.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability).

The Veteran is service connected for PTSD, rated as 70 percent disabling, effective from September 23, 2010 (the entire rating period).  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability for the entire rating period.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

In January 2014, the Veteran indicated that he was unable to work due to his PTSD. As noted above several examiners noted that the Veteran's psychiatric disability affects his employability.  Based on an April 2015 private psychiatric evaluation from Dr. A.I., the RO granted entitlement to TDIU effective from January 30, 2014, the date of the Veteran's claim.  The Board again notes, however, service connection for PTSD rated as 70 percent has been in effect since September 23, 2010 and the Veteran has sought an increased rating.  The Board observes that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an August 2016 (received by the Board in September 2016) private vocational assessment report, the vocational expert indicated that she had reviewed the Veteran's entire file and opined that the functional effects of the Veteran's psychiatric disability has rendered him incapable of substantially gainful employment from at least 1989.  She reasoned that substantially gainful sedentary work in a competitive market requires the ability to sit for up to 6 hours and stand and/or walk up to possibly 2 hours in an 8-hour work day, five days per well, 40 hours a week or the equivalent.  She noted that a worker must be capable of maintaining the expected pace and production required by the employer and do so with minimal absences or breaks from work.  The examiner indicated that a worker must be able to complete tasks fully while maintaining appropriate relationships with co-workers, supervisors, or possibly customers depending on the occupation.  She noted the worker must also be able to maintain a regular and predictable daily and weekly schedule.  With regards to the Veteran, the examiner noted that due to his psychiatric disability it was highly likely that the Veteran would require frequent absences from work as well as excessive breaks during a workday, and accommodations to an extent that would not be tolerated by an employer in a competitive market.

After reviewing the evidence of record, resolving all doubt in favor of the Veteran, the Board finds the evidence indicates the Veteran was unable to maintain employment due to his PTSD, effective September 23, 2010, but no earlier.  

Considering the August 2016 opinion and adequate reasoning of the expert; as well as the severity of the Veteran's service-connected disability, the Board finds that the evidence is at least in equipoise, and entitlement to TDIU is granted, effective September 23, 2010, but no earlier.  

With regard to whether the Veteran is entitled to an even earlier effective date for TDIU, the Board notes that the record shows that the Veteran met the schedular criteria for assignment of a TDIU on September 23, 2010, when he was granted service connection for PTSD and assigned a 70 percent disability rating.  Prior to September 23, 2010, the Veteran was not service connected for any disability and as such would not be eligible for a TDIU.  As he was not service connected for any disability prior to September 23, 2010, he did not meet the schedular criteria that would warrant entitlement to a TDIU.

In sum, the effective date of September 23, 2010, but no earlier, is warranted for the grant of TDIU.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

An effective date earlier than September 23, 2010 for the grant of service connection for PTSD is dismissed.

An effective date of September 23, 2010, but no earlier, for the assignment of a TDIU is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


